                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


 ALISON J. NOHARA, individually and
 representative of a Class of Participants and
 Beneficiaries, on Behalf of the Prevea Clinic, Inc.
 401(k) and Retirement Plan,

                  Plaintiff,
                                                                      Case No. 2:20-cv-1079
      v.


PREVEA CLINIC, INC., THE BOARD
OF DIRECTORS OF PREVEA CLINC,
INC., and JOHN DOES 1-30,

                  Defendants.


 ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO RESPOND TO
                    PLAINTIFF’S COMPLAINT


       Defendants Prevea Clinic, Inc. and the Board of Directors of Prevea Clinic, Inc.

(collectively “Defendants”), and Plaintiff Alison J. Nohara (“Plaintiff” and collectively with

Defendants, the “Parties”), have stipulated and agreed to extend Defendants’ deadline to answer

or respond to Plaintiff’s Complaint from September 15, 2020 to October 2, 2020.

       Having considered the Parties’ Stipulation, and for good cause shown, the Court GRANTS

the requested extension of time. Defendants shall answer or otherwise respond to Plaintiff’s

Complaint on or before October 2, 2020.

       SO ORDERED at Green Bay, Wisconsin this 21st day of August, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




           Case 2:20-cv-01079-WCG Filed 08/21/20 Page 1 of 1 Document 14
